Citation Nr: 0504219	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-14 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bleeding ulcer.

3.  Entitlement to service connection for residuals of a 
dental trauma.

REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran served on active duty from February 1959 to 
February 1961.  He also served at times in a reserve 
component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2004, the 
veteran testified at a videoconference hearing before the 
undersigned.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.

REMAND

As the claims of entitlement to service connection for a low 
back disorder and a bleeding ulcer, 38 U.S.C.A. § 5103A(b) 
(West 2002) requires VA to obtain and associate with the 
record all adequately identified records.  The veteran, at 
his August 2004 videoconference hearing, notified VA for the 
first time that he was hospitalized by Dr. Smith at Thomas 
Memorial Hospital for a bleeding ulcer within the first three 
or four years after his February 1961 separation from active 
duty.  He also testified that, in 1967, he had an employment 
examination in connection with his job with the United States 
Postal Service.  

The record shows that earlier attempts by VA and the veteran 
to obtain Dr. Smith's records were not successful because he 
had passed away.  The claims folder does not, however, show 
that the veteran's medical records were ever requested 
directly from either Thomas Memorial Hospital or the United 
States Postal Service.  Therefore, a remand is required to 
request these records.  38 U.S.C.A. § 5103A(b).

A remand is also required because, while 38 U.S.C.A. 
§ 5103A(d) (West 2002) requires that VA provide a medical 
examination when such an examination is necessary to make a 
decision, the record does not include medical opinion 
evidence addressing the relationship, if any, between the 
veteran's post-service low back disorders (i.e., herniated 
nucleus pulposus status post laminectomy, stenosis, and 
degenerative disc disease) and gastrointestinal problems 
(i.e., status post bleeding duodenal ulcer, gastroesophageal 
reflux disease, and gastritis) and his military service.  
With respect to any low back disorder, on examination the VA 
examiner must be mindful of the July 1972 treatment record 
from Dr. R. Ghiz in which the veteran reported he first 
started having problems with his back just four weeks 
earlier. 

With respect to the veteran's entitlement to service 
connection for a bleeding duodenal ulcer, because 38 U.S.C.A. 
§ 5103(a) (West 2002) requires VA to notify the appellant of 
any information and evidence needed to substantiate and 
complete a claim, on remand, the RO should also be notify him 
that for any period of inactive duty for training he may only 
be service connected for an injury incurred or aggravated.  
Service connection may not be granted for a disease which 
develops while serving in an inactive duty for training 
status.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002).  Service connection may be granted for any disease or 
injury incurred or aggravated during any period of active 
duty for training,.  Id.

Given the veteran's testimony that he completed twenty years 
of reserve service and the fact that the record confirms only 
some of his reserve service, on remand the RO should attempt 
to verify all of his dates of any reserve service, as well as 
the type of service performed for each period.

As to entitlement to service connection for residuals of a 
dental trauma, the veteran, in his January 2003 notice of 
disagreement, also disagreed with the RO's October 2002 
denial of this claim, however, a statement of the case has 
yet to be issued.  The United States Court of Appeals for 
Veterans Claims (Court) in Manlincon v. West, 
12 Vet. App. 238 (1999), held that when the veteran disagrees 
with an issue adjudicated by the RO and a statement of the 
case was not issued, a remand for the issuance of a statement 
of the case is required.  

Therefore, the appeal is REMANDED for the following: 

1.  The RO must review the claims file 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 
notice obligations have been satisfied in 
accordance with in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159; the Veterans Benefits 
Act of 2003; and any other applicable 
legal precedent.  Such notification 
includes, but is not limited to, 
notifying the veteran of the specific 
evidence needed to substantiate each of 
the claims listed on the title page of 
this remand.  The letter must also: (1) 
notify the claimant of the information 
and evidence not of record that is 
necessary to substantiate each claim; (2) 
notify him of the information and 
evidence that VA will seek to provide; 
(3) notify him of the information and 
evidence the claimant is expected to 
provide; and (4) request he provide all 
pertinent evidence in his possession that 
has yet to be submitted to VA.  The laws 
and regulations governing awards of 
service connection for inactive duty and 
active duty for training must be 
provided.  The veteran should be notified 
that he has one-year to submit pertinent 
evidence needed to substantiate his 
claims.  The date of mailing the veteran 
notice of the VCAA begins the one-year 
period.  

2.  The RO should contact the National 
Personnel Records Center and verify all 
of the veteran's service dates with 
respect to each period of active duty for 
training, and inactive duty for training.  
The nature of the appellant's service in 
May 1983 is of particular interest to the 
Board.

3.  The RO, after obtaining any needed 
authorizations, should contact Thomas 
Memorial Hospital and request copies of 
all of the veteran's hospitalization 
records from February 1961 to January 
1966; and contact the United States 
Postal Service and request a copy of the 
claimant's 1967 employment examination.  
If any of the requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran notified in writing.

4.  After associating all evidence 
obtained in connection with the above 
development (to the extent possible), the 
RO should make arrangements for the 
veteran to be afforded a VA orthopedic 
examination.  The claims folder is to be 
provided to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies the examiner 
deems appropriate must be accomplished.  
All clinical findings should be reported 
in detail.  Based on a review of the 
claims folder and the results of the 
examination, the orthopedist is to opine 
as follows:

i.  Does the veteran have a current 
back disorder?  If so, what is the 
diagnosis?  

ii.  Is it as least as likely as not 
(i.e. is there a 50/50 chance) that 
any currently diagnosed low back 
disorder was caused or aggravated by 
his military service, to include any 
period of inactive duty for training 
or active duty for training?

iii.  If lumbar arthritis is 
verified by x-ray, is it as least as 
likely as not that it was manifested 
to a compensable degree within one 
year of the veteran's separation 
from active military service in 
February 1961?

Note:  In providing the above opinions, 
the examiner should note a July 1972 
treatment record from Dr. R. Ghiz, in 
which the veteran reported that he first 
started having problems with his back 
just four weeks earlier. 

5.  After associating all evidence 
obtained in connection with the above 
development (to the extent possible), the 
RO should make arrangements for the 
veteran to be afforded a VA 
gastrointestinal examination.  The claims 
folder is to be provided to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies the examiner deems appropriate 
must be accomplished.  All clinical 
findings should be reported in detail.  
Based on a review of the claims folder 
and the results of the examination, the 
examiner is to opine as follows:

i.  Does the veteran currently have 
an ulcer or any residuals thereof?

ii.  Is it as least as likely as not 
(i.e. is there a 50/50 chance) that 
any currently diagnosed ulcer and/or 
residual thereof began or was 
aggravated during the appellant's 
military service?

iii.  Is it as least as likely as 
not that any currently diagnosed 
ulcer was manifest to a compensable 
degree within one year of the 
veteran's separation from active 
military service in February 1961?

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

7.  Thereafter, following any other 
appropriate development, the RO should 
issue a new rating decision and 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of any additional 
evidence submitted, all applicable laws 
and regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

8.  As to the issue of entitlement to 
service connection for residuals of a 
dental trauma, the RO should issue a 
statement of the case.  If, and only if, 
the veteran files a timely substantive 
appeal, is this issue to be returned for 
review by the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


